MEMORANDUM OPINION
No. 04-04-00088-CR
Patricia Simon BOND,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-3410
Honorable Mark Luitjen, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	April 28, 2004
DISMISSED
	The trial court's certification in this appeal states that this case is a "plea-bargain case, and
the defendant has NO right of appeal."  It further states "the defendant has waived the right of
appeal" and "the court will not grant permission to appeal."  Rule 25.2(d) of the Texas Rules of
Appellate Procedure provides, "[t]he appeal must be dismissed if a certification that shows the
defendant has a right of appeal has not been made part of the record under these rules."  Tex. R. App.
P. 25.2(d).  On March 15, 2004, we ordered that this appeal would be dismissed pursuant to Rule
25.2(d) unless an amended trial court certification showing that the appellant has the right of appeal
was made part of the appellate record by April 14, 2004.  See Tex. R. App. P. 25.2(d); 37.1; see also
Daniels v. State, 110 S.W.3d 174, 177 (Tex. App.--San Antonio 2003, no pet.).  No such amended
trial court certification has been filed.  Therefore, Rule 25.2(d) requires this court to dismiss this
appeal.  Accordingly, this appeal is dismissed.
							PER CURIAM
Do Not Publish